Exhibit 10.1

REVOLVING CREDIT INCREASE

AND JOINDER AGREEMENT

This REVOLVING CREDIT INCREASE AND JOINDER AGREEMENT dated as of April 10, 2020
(this “Agreement”) is by and among WATSCO, INC., a Florida corporation (the
“Company”), WATSCO CANADA, INC., a New Brunswick corporation (the “Canadian
Borrower”), CARRIER ENTERPRISE MEXICO, S. DE R.L. DE C.V., a limited liability
corporation organized under the laws of Mexico (the “Mexican Borrower”), BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (in
such capacity, the “Administrative Agent”), REGIONS BANK (“Regions”), and PNC
BANK, NATIONAL ASSOCIATION, as a joining Lender (the “New Lender”). Reference is
made to the Credit Agreement dated as of December 5, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Company, the Canadian Borrower, the Mexican Borrower, the Subsidiaries
of the Company party thereto pursuant to Section 2.14 thereof (such
Subsidiaries, together with the Canadian Borrower and the Mexican Borrower, the
“Designated Borrowers” and, each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”) the Lenders party thereto from
time to time and the Administrative Agent. Capitalized terms used by not defined
herein have the meanings ascribed thereto in the Credit Agreement.

Statement of Purpose

In March 2020, the Company gave written notice to the Administrative Agent
requesting that the Aggregate (USD/MC) Commitments be increased in the aggregate
principal amount of $60,000,000 (the “Accordion Request”), in accordance with
the terms and conditions of Section 2.15 of the Credit Agreement. Pursuant to
such request, the aggregate principal amount of the Aggregate (USD/MC)
Commitments has been increased by $60,000,000, with a $10,000,000 increase
provided by Regions.

In order to provide the Borrowers with the full amount of the Accordion Request,
the New Lender is willing to provide new USD/MC Commitments in the principal
amount of $50,000,000 (the “Revolving Commitment Increase”).

The New Lender is also willing to join the Credit Agreement and the other Loan
Documents, as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.    New Lender Joinder. By its execution of this Agreement, the New Lender
hereby acknowledges, agrees and confirms that, on and after the Agreement
Effective Date (defined below):

(a)    it shall be deemed to be a party to the Credit Agreement as a “Lender”,
and a “Committed (USD/MC) Lender”, as applicable, for all purposes of the Credit
Agreement

 

1



--------------------------------------------------------------------------------

and the other Loan Documents, and shall have all of the obligations of, and
shall be entitled to the benefits of, a Lender and a Committed (USD/MC) Lender,
as applicable, under the Credit Agreement and the other Loan Documents as if it
had executed the Credit Agreement; it shall be bound by all of the terms,
provisions and conditions contained in the Credit Agreement and the other Loan
Documents;

(b)    it has received a copy of the Credit Agreement and such other documents
and information as it deems appropriate and has, independently and without
reliance upon the Administrative Agent, any Arranger, any other Lender or any of
their respective Affiliates, made its own credit analysis and decision to enter
into this Agreement and to become a Lender and a Committed (USD/MC) Lender, as
applicable, under the Credit Agreement;

(c)    it will, independently and without reliance upon the Administrative
Agent, any Arranger, any other Lender or any of their respective Affiliates and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon the Credit Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder;

(d)    it shall perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender or a Committed (USD/MC) Lender, as applicable;

(e)    it shall provide any additional documentation to evidence its status as a
Lender and a Committed (USD/MC) Lender, as applicable, as of the Agreement
Effective Date or as required to be delivered by it pursuant to the terms of the
Credit Agreement; and

(f)    the Administrative Agent may file this Agreement in the Register under
Section 10.06(c) of the Credit Agreement.

2.    Upon the Agreement Effective Date, Schedule 2.01 of the Credit Agreement
shall be amended and restated in the form attached hereto as Exhibit A.

3.    By its execution of this Agreement, Regions hereby acknowledges, agrees
and confirms that, on and after the Agreement Effective Date (defined below),
its USD/MC Commitment shall be increased as set forth on Exhibit A attached
hereto.

4.    Representations and Warranties.    In order to induce the Administrative
Agent, the L/C Issuer, Regions and the New Lender to enter into this Agreement,
the Borrowers represent and warrant to the Administrative Agent and the Lenders
as follows:

(a)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection herewith or therewith, after giving effect to this Agreement, are
true and correct in all material respects (or, to the extent any such
representation and warranty is subject to a materiality or Material Adverse
Effect qualification, in all respects) on and as of the date hereof, except

 

2



--------------------------------------------------------------------------------

to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, to the extent any such representation and warranty is subject to a
materiality or Material Adverse Effect qualification, in all respects) as of
such earlier date, and except that for purposes of this Section 4, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement.

(b)    After giving effect to this Agreement, no Default or Event of Default has
occurred and is continuing or would result from the proposed Credit Extension of
the application of the proceeds thereof.

5.    Conditions to Effectiveness. Upon the satisfaction of each of the
following conditions, this Agreement shall be deemed to be effective (the date
of such satisfaction, the “Agreement Effective Date”):

(a)    the Administrative Agent shall have received counterparts of this
Agreement executed by the Administrative Agent, Regions, the New Lender, the
Company, the Canadian Borrower and the Mexican Borrower;

(b)    no Default or Event of Default shall exist as of the Agreement Effective
Date immediately prior to or after giving effect to the Revolving Commitment
Increase;

(c)    the Administrative Agent shall have received a certificate of each Loan
Party dated as of the Agreement Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (x) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase (which, with respect to any such Loan Party, may, if applicable,
be the resolutions entered into by such Loan Party in connection with the
incurrence of the Obligations on the Closing Date), and (y) in the case of the
Company, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (or, to the extent any such representation and warranty is subject to a
materiality or Material Adverse Effect qualification, in all respects) on and as
of the Agreement Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (or, to the extent any such
representation and warranty is subject to a materiality or Material Adverse
Effect qualification, in all respects) as of such earlier date, and except that
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, (B) no Default or Event of Default exists
and (C) the Company and its Restricted Subsidiaries are in compliance with each
financial covenant set forth in Section 7.11 of the Credit Agreement, calculated
on a Pro Forma Basis pursuant to Section 1.03(c) of the Credit Agreement; and

(d)    the Borrowers shall have paid any fees required to be paid on or before
the Agreement Effective Date.

 

3



--------------------------------------------------------------------------------

6.    Execution in Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of an original executed counterpart hereof.

7.    Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.    Entire Agreement. This Agreement is the entire agreement, and supersedes
any prior agreements and contemporaneous oral agreements, of the parties
concerning its subject matter.

9.    Successors and Assigns. This Agreement shall be binding on and inure to
the benefit of the parties and their heirs, beneficiaries, successors and
permitted assigns.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.

 

COMPANY:     WATSCO, INC.     By:   /s/ Ana M. Menendez     Name:   Ana M.
Menendez     Title:   Chief Financial Officer and Treasurer CANADIAN BORROWER:  
  WATSCO CANADA, INC.     By:   /s/ Ana M. Menendez     Name:   Ana M. Menendez
    Title:   Vice President and Treasurer MEXICAN BORROWER:     CARRIER
ENTERPRISE MEXICO, S. DE R.L. DE C.V.     By:   /s/ Ana Menendez     Name:   Ana
M. Menendez     Title:   Secretary

Watsco, Inc.

REVOLVING CREDIT INCREASE AND JOINDER AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.     By:   /s/ Gavin Shak    
Name:   Gavin Shak     Title:   Assistant Vice President

 

Watsco, Inc.

REVOLVING CREDIT INCREASE AND JOINDER AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SWING LINE LENDER AND L/C ISSUER:     BANK OF AMERICA, N.A.    

By:

 

/s/ Julia Rocawich

   

Name:

 

Julia Rocawich

   

Title:

 

Senior Vice President

 

Watsco, Inc.

REVOLVING CREDIT INCREASE AND JOINDER AGREEMENT

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ Cheryl L. Shelhart Name:   Cheryl L.
Shelhart Title:   Director

 

Watsco, Inc.

REVOLVING CREDIT INCREASE AND JOINDER AGREEMENT

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a new Lender By:   /s/ Ryan Garr Name:   Ryan
Garr Title:   Vice President

 

Watsco, Inc.

REVOLVING CREDIT INCREASE AND JOINDER AGREEMENT

Signature Page